PCIJ_AB_41_CustomsRegime_LNC_NA_1931-09-05_ADV_01_NA_02_EN.txt. 74

DISSENTING OPINION OF
M. ADATCI, Mr. KELLOGG, BARON ROLIN-JAEQUEMYNS,
SIR CECIL HURST, M. SCHUCKING,
JONKHEER VAN EYSINGA AND M. WANG.

The question which is put to the Court by the Council
asks whether the régime to-be established under the Vienna
Protocol would be compatible with Article 88 of the Treaty
of Saint-Germain as well as with the Geneva Protocol No. I
of 1922.

On the first point, the Opinion of the Court contains, in its
statement of reasons, the following passage :

“It may even be maintained, if regard be had to the
terms of Article 88 of the Treaty of Peace, that since
Austria’s independence is not strictly speaking endangered,
within the meaning of that article, there would not be,
from the point of view of law, any inconsistency with
that article.”

On the second point, the Opinion of the Court states, in its
operative part, that a régime established between Germany
and Austria on the basis and within the limits of the prin-
ciples laid down by the Protocol of March roth, 1931,
would not be compatible with Protocol No. I signed at
Geneva on October 4th, 1922.

The undersigned are unable to concur in this conclusion. In
their opinion and for reasons which will appear hereafter,
the régime which it is proposed to establish under the
Vienna Protocol is compatible both with Article 88 and with
the Geneva Protocol No. I of rg22.

The views at which the undersigned have arrived as to
the purpose and meaning of the various instruments referred

41
DISSENTING OPINION 75

to, viz. Article 88 of the Treaty of Saint-Germain, the
Geneva Protocol No. I of 1922 and the Vienna Protocol of
1931, are not profoundly different from that which the other
members of the Court have reached. The undersigned agree
with the opinion that the régime to be set up under the
Vienna Protocol would not involve Austria in the loss of
her independence, i.e. it would not constitute an alienation
of it. They share, speaking broadly, the view in the Opin-
ion of the Court as to the nature and extent of the obli-.
gation accepted by Austria to abstain from acts which might
compromise or threaten her independence. Nor ïis there
anything in the outline which that Opinion gives of the
régime to be set up under the Vienna Protocol which the
undersigned desire to contradict. What they do not find
in the Opinion of the. Court is any explanation as to
how and why that régime would threaten or imperil Austria’s
independence. |

The undersigned regard it as necessary first of all to indi-
cate what they believe to be the task assigned to the Court
in this case. The Court is not concerned with political con-
siderations nor with political consequences. These lie outside
its competence.

The Council has asked for the opinion of the Court on
a legal question. This question is in effect whether the pro-
posals embodied in the Vienna Protocol are or are not com-
patible with the obligations assumed by Austria in the two
other international instruments referred to in the question.
That question is purely legal in the sense that it is con-
cerned with the interpretation of treaties.

The position was accurately summed up in the words
of M. Briand at the meeting of the Council of the League
on May roth, 1931, when he said:

“In reality, nothing is simpler than the situation now
before us. By means of Mr. Henderson’s proposal, to which
we have all agreed, we have defined our attitude on a point
of law which formed, so to speak, the preliminary question.
The point at issue was as follows. Some of us said: “You

42
DISSENTING OPINION 76

cannot conclude this Protocol. because. your international
obligations prohibit you from doing so’; to which others
replied: ‘No: we have established this Protocol in the exer-
cise of our sovereign national rights, without in any way
disregarding our treaty obligations.’ Which of the two argu-
ments is right ?

“Such was the problem before us, and naturally our
thoughts turned towards that institution which gives the
Council legal advice in difficult. cases. The Permanent Court
of International Justice, having before it the texts, will
tell us what is the law.” |

The decision of the Court must necessarily be based upon
the material submitted for its consideration. Unless the material
submitted to and passed upon by the Court justifies the
conclusions reached, these conclusions cannot amount to more
than mere speculations. .

In order to appreciate the true meaning of the principle
enunciated in Article 88 of the Treaty of Saint-Germain, it
is necessary to set out at somewhat greater length than is
done in the Opinion of the Court the circumstances which
prevailed at the time when this article of the Treaty was
formulated. It is only by so doing that the language of
this provision can be understood.

Article 80 of the Treaty of Versailles had already proclaimed
the principle that the independence of Austria was inalienable
save with the consent of the Council of the League. The
incident in connection with Article 61, paragraph 2, of the
Constitution of Weimar, the subsequent interchange of notes
between the Allied Powers and the German delegation at
Paris, the terms of the Allied letter to the Austrian delegation
at Paris, dated September 2nd, 1919, and the draft article
{now Article 88) which the Allies then insisted on inserting
in the Treaty of Saint-Germain, show the purpose which the
Allied Powers had in view in framing that provision. It
‘was to ensure the continued existence of Austria as a separate
State.
DISSENTING OPINION 77

This purpose was achieved by securing the assent of all
Parties to the Treaty, including that of Austria herself, to
the principle that the independence of Austria must not be
alienated or compromised save with. the consent of the Council.

“Independence” is a term well understood by all writers
on international law, though the definitions which they em-
ploy are diversified. A State would not be independent in
the legal sense if it was placed in a condition of dependence:
on another Power, if it ceased itself to exercise within its
own territory the summa potestas or sovereignty, ie. if it
lost the right to exercise its own judgment in coming to
the decisions which the government of its territory entails.

Restrictions on its liberty of action which a State may
agree to do not affect its independence, provided that the
State does not thereby deprive itself of its organic powers.
Still less do the restrictions imposed by international law
deprive it of its independence.

The difference between the alienation of a nation’s inde-
pendence and a restriction which a State may agree to on
the exercise of its sovereign power, ie. of its independence,
is clear. This latter is, for instance, the position of States
which become Members of the League of Nations. It is
certain that membership imposes upon them important re-
strictions on the exercise of their independence, without its
being possible to allege that it entails an alienation of that
independence. .

Practically, every treaty entered into between independent
States restricts to some extent the exercise of the power
incidental to sovereignty. Complete and absolute sovereignty
unrestricted by any obligations imposed by treaties is impos-
sible and practically unknown.

The “alienation” of the independence of a State implies
that the right to exercise. these sovereign powers would pass
to another State or group of States.

The word ‘compromise’ in the second sentence of
Article 88 implies ‘‘involve danger to”, “endanger” or “‘imperil’’.
For an act to ‘compromise’ the independence of Austria

it must be one which would imperil the continued existence
44
DISSENTING OPINION 78

of Austria as a State capable of exercising within its terri-
tory all the powers of an independent State within the mean-
ing of independence given above.

In considering now the interpretation of the Genéva Pro-
tocol No. I of October 4th, 1922, it is necessary to bear
in mind the precarious position of Austria as disclosed by
the papers laid before the Court, at the time the Protocol
was concluded. There was grave risk that Austria would
collapse from internal weakness, particularly in the financial
and economic sphere. If Austria collapsed, the affairs of
Europe would again be in confusion. It was evidently the
intention and the desire of the Powers who were willing to
come to Austria’s help to keep her in being as a State.
They had to guard against two risks: against some measure
to which Austria might be driven in her weakness which
would be inconsistent with her existence as a State, and
against some measure on the part of another Power to secure
advantages for herself incompatible with Austria’s independ-
ent position. | :

Protocol No. I of 1922 achieved both these objects. The
Powers pledged themselves to respect Austria’s independence
and to seek no special or exclusive advantages which might
imperil that independence. Austria renews the pledges which
she had already given in 1910, the language in which she
does so being slightly modified in order to render them more
appropriate to the predominantly financial and economic
character of the arrangement which was being concluded.

Austria’s undertaking is embodied in two paragraphs.
The first is in substance no more than a repetition of what
she had accepted in the Treaty of Saint-Germain. The
second is to make it clear that within the limits of the
liberty left to her by that treaty, she had not lost the right
to make arrangements for the benefit of her commerce.

The explanation of the inclusion of this latter provision
is to be found in the circumstances of the moment. Trade :
was stagnating. Austria was faced with the need of a loan

45
DISSENTING OPINION 79

on which interest would have to be paid. Unless her com-
merce could be stimulated, the burden of the interest of
that loan would fall on the guaranteeing Powers. Conse-
quently it was in the interest of all Parties that no doubt
should exist as to Austria’s right to make whatever arrange-
ments would be beneficial to her commerce, but always ©
subject to the overriding principle that nothing must be
done that would imperil her future existence. The paragraph
‘which affirms Austria’s right to make commercial arrange-
ments therefore concludes with the statement: “provided
always that she shall not violate her economic independence
by granting to any State a special régime or exclusive
advantages calculated to threaten this independence’.

This last sentence of the second paragraph does not in the
opinion of the undersigned extend the obligation which
Austria had already accepted in the Treaty of Saint-Germain.

The following considerations all point to that conclusion.

The plain meaning of the language employed does not sug-
gest any such extension ; nor does the structure of the para-
graph. The paragraph is a saving clause or exception to
‘the broad: principle enunciated in the preceding paragraph.
This exception concludes with the announcement of a lim-
itation beyond which it is not to operate. If the limitation
upon the exception was intended to do more than to revert
to the original rule, one would expect to find that intention
made clear by the language.

In view of what is said above as to the state of affairs —
in 1922 and as to the payment of the interest on a loan,
any extension of the economic restrictions imposed upon
Austria was, in view of the state of affairs in 1922, contrary
to the general interest. Nor is there anything in the minutes
of the meetings at Geneva at the time which suggests a
desire to make any such extension.

The speeches made at the time of the conclusion of the
Geneva Protocol state emphatically that no encroachment
was being made on the sovereign power of Austria. That of
the Reporter {Lord Balfour) is worth quoting.

46
DISSENTING OPINION 80

“Now, what are the conditions which. in our view are
required for this scheme of reform? In the first place, we
are of opinion that, since it is inevitable that there shall be
some external influence acting in co-operation with the Austrian
Government, it shall be made quite clear, first to the Austrian
people and then to the world at large, that no interested
motive presides over the action of any of the guaranteeing
Powers, and that we are all mutually engaged one to the
other, to the League of Nations and in fact to the world
at large, that no interference with Austrian sovereignty,
no interference with Austrian economic or financial independ-
ence, shall be regarded as tolerable or possible under the
new system.

“T think every Austrian citizen may rest assured that:
while undoubtedly there must be, under the guidance of the
League and through the machinery which is going to be
provided, a control exercised over the financial policy of
Austria, which can only end in the benefit to his country,
and that when, at the end of two years, Austria finds her-
self again a solvent nation, she will be so without having
lost one shadow or tittle of any of that sovereignty or that
supremacy over her own affairs which we all desire, and indeed
are bound as Members of the League of Nations to preserve.”’

The fact that Protocol No. I was open to the adherence
of other Powers which were not Parties to the Treaty of
Saint-Germain, and that one such Power did in fact adhere,
is no reason for holding that Austria’s obligations as set
out in the Protocol are something other than a reaffirmation
of the obligations contained in Article 88.

All the economic and financial obligations which the Recon-
struction scheme of 1922 rendered it necessary for Austria
to accept temporarily were set out in Protocols Nos. II and
III signed at the same time as Protocol No. I. No reason
is apparent why an economic restriction which formed no
essential part of the Reconstruction scheme (or it would
have been inserted in Protocols Nos. II and III) should
have been imposed upon Austria in a Protocol which con-
tains no provision as to the period of its duration.

Lastly, no such extension of Austria’s obligations was
necessary. The maintenance of her existence as a separate

47
DISSENTING OPINION 81

State was secured by Article 88, so far as it could be secured
by treaty stipulations.

If the above analysis of the Geneva Protocol No. I of
1922 is well-founded, it follows that any act which is a
violation of the obligations of Austria set out therein must
also be a violation of Article 88. Neither of its two para-
graphs contains anything which is not already inherent in
that article. If the régime to be established under the
Vienna Protocol. is compatible with Article 88, it cannot
in the opinion of the undersigned be incompatible with the
Geneva Protocol No. I of 1922.

The Opinion of the Court concludes with the statement
as regards the Protocol of 1922 that it is difficult to main-
tain that the régime to be set up under the Vienna Protocol
is not calculated to threaten the economic independence of
Austria and that it is, consequently, in accordance with the
undertakings specifically given by Austria in the Protocol of
1922 with regard to her economic independence.

This is the paragraph which leads immediately to the
final conclusion in the Opinion. The undersigned therefore
infer from its language and particularly from the use of the
words “economic independence’ that it is the final sentence
of the second paragraph of the Austrian undertaking in the
Protocol with which the other members of the Court find
that the régime under the Vienna Protocol is incompatible.

If so, it must mean that it would violate the economic
independence of Austria because it would be the grant to
Germany of a special régime or of exclusive advantages
calculated to threaten this independence.

It is not enough that the arrangement should be the grant
of a special régime or of exclusive advantages. The grant
must be calculated to threaten Austria’s independence.

If the proposed régime can be said to be one which is
“calculated to threaten’? the independence of Austria, it is
not the establishment of the régime but the consequences
“ resulting from its establishment which would make that
régime incompatible with Austria’s obligations.

What Austria has agreed not to do is something which is
‘calculated to” threaten her independence. It is agreed

48
DISSENTING OPINION 82

that this covers only responsibility for consequences which
can reasonably be foreseen at the moment of the act.
(Opinion of the Court, pp. 13-14.)

No material has been placed before the Court in the
course of the present proceedings for the purpose of showing
that States which have concluded customs unions have
thereby endangered their future existence as States. In the
absence of any evidence to that effect, it is not for the
Court to assume that the conclusion of a customs union on
a basis of complete equality between the two States is
calculated to endanger or threaten the future existence of
one of them. Still less can the Court assume that loss of
independence is a result which either of the States might
foresee as the consequence of its acts.

The conclusion reached by the Court is that it is the
régime contemplated by the ‘Vienna Protocol when taken as
a whole which it might be difficult to regard as in accord-
ance with Austria’s undertakings. That is to say that,
taken as a whole, it might constitute a menace to the inde-
pendence of Austria irrespective of the effect of particular
provisions in that instrument, and that, as these results
might reasonably have been foreseen by Austria at the
time of its conclusion, the régime is incompatible with Aus-
tria’s engagements.

If this means that the conclusion of a customs union
between two States, irrespective of the details of the arrange-
ment, involves danger to the independence of the States
concerned, it is an opinion which the undersigned are unable
to accept.

Firstly, as said above, the Court has no evidence before
it on which such a conclusion can be based. It is true that
in the course of the case assertions have been made which
are founded on the fact that a customs union existed
between most of the German States during a large part of the
Xixth century, and that this customs union in its later
and final phase was replaced in 1871 by the German Empire.
No satisfactory conclusions, however, can be drawn from the
history of the German Zollverein, because there is no possi-

49
DISSENTING OPINION 83

bility of estimating how far the fusion in 1871 was due to
the war of 1870 and how far to the Zollverein.

Secondly, the consequences of the conclusion of a customs
union cannot be estimated without taking into account the
specific provisions of the arrangement which it is proposed
to set up. There is no fixed type of customs union. Each
case must be judged on its own merits.

Furthermore, the undersigned are not prepared to admit
that the Vienna Protocol taken as a whole can be regarded
as incompatible with the treaty obligations of Austria if
no provision in the Protocol taken by itself can be singled
out as being incompatible with these obligations.

Their examination of the articles of the Protocol has not
disclosed any provision of which the consequences, so far
as can reasonably be foreseen, will threaten the independence
of Austria, nor is it alleged in the Opinion of the Court that
there is any such provision. |

The undersigned accept the statement (Opinion, p. 18)
that the régime which it is proposed to set up under the
Vienna Protocol fulfils the requirements of a customs union,
but in their opinion it is a union which is organized on the
basis of a customs association, and not on that of a customs
fusion; that is to say, each of the States concerned preserves
the right to enact its own legislation on customs matters
and to enforce that legislation in its own territory by its
own customs service. There is no fusion of the two customs
territories, no fusion of the customs services, no constitution
of a common fund.

What is provided for is an assimilation of the tariff and
economic policies of the two countries (Preamble), i.e. each
of the two countries will have its own policy, but the two
will coincide. | :

The two countries are to agree on a customs law and a
customs tariff to be put into force in the two customs areas,
and no changes are to be made in that law or tariff except
by agreement (Art. IT). The effect of this is that when the
text of the law or of the amendments has been agreed, they

50
DISSENTING OPINION 84

will be enacted in Austria by Austrian legislation, and in
Germany by German legislation.

There are to be no import or export duties on goods
exchanged between the. two countries, except as may be
agreed in the proposed treaty (Art. ITT).

In Austria, the customs duties are to be levied by the
Austrian customs authorities, Just as in Germany they will
be levied by. the German authorities. After deducting the
expenses the proceeds are to be divided between the two
countries in an agreed proportion (Art. VI).

It is not easy to see how any of these early articles in
the Vienna Protocol can be described as being calculated
to threaten the independence of Austria, seeing that none
of them could be carried out unless Austria continued to
exist as a separate State with her own territory, her own
legislature, her own legislation on customs matters, and her
own customs authorities enforcing her customs law and her
customs tariff. The Government of the one State is in no
way subordinated to the Government of the other.

Articles IX and X relate to commercial treaties. Under
Article IX, each Government retains in principle the right
to conclude with third States commercial treaties on its
own behalf (Art. IX, No. 1}. Such treaties can, however,
be negotiated jointly, if thought well, but if negotiated jointly,
they are to be concluded in the form of separate treaties
coming into force simultaneously (Art. IX, No. 3). Arti-
cle X.imposes on each Party the duty of taking steps to
bring its existing commercial treaties into harmony with the
new régime.

Certainly these provisions do not appear to subordinate
Austria as one of the contracting States to the control of
her partner in a way which could be said to imperil her
independence. |
DISSENTING OPINION 85

There is, however, in Article IX, No. 2, a provision
which obliges each of the States, if commercial treaties
are negotiated separately, to “see that the interests of
the other contracting Party are not violated in contra-
vention of the tenor and purpose of the treaty to be con-
cluded”. It has been suggested in the arguments that this
provision would so restrict Austria’s liberty to conclude
whatever treaties might be most conducive to her own benefit
as to be inconsistent with the preservation of her economic :
independence.

The undersigned are not prepared to admit that a provi-
sion requiring a State to bear in mind the interests of an-
other State to the extent prescribed by Article IX (2), can
be said to imperil the existence of that State or to be cal-
culated to threaten its independence. Any such idea would
be directly opposed to the modern movement in favour of
increased recognition of the interdependence of States in eco-
nomic matters. It may be well to mention in this connec-
tion that one of the objects of the proposed commercial
convention which was signed at Geneva on March 24th, 1930,
and of which Austria was a signatory, followed the same
principle when it endeavoured to avoid any serious injury
by one of the High Contracting Parties to the economic
interest of another. It has been so understood by some of
the States concerned, as for instance in the Regional {Agree-
ment signed at Oslo on December 22nd, 1930.

Article XI provides for the institution of an arbitral com-
mittee organized on the basis of parity. This committee
is to settle differences of opinion as to the interpretation
and application of the proposed treaty, and also to bring
about a compromise in cases where agreement. is necessary
between the two Parties. The undersigned do not consider
that any arrangement which provides for the friendly settle-
ment oi differences which may arise between two States,
whether those differences are justiciable or not, can in these
days be said to be calculated to threaten the independence
of either of the States concerned.

52
DISSENTING OPINION 86

Article XII gives each State the right to denounce the
proposed treaty. If it could be held that the mere establish-
ment of the régime proposed in the Vienna Protocol involved
Austria in the loss of her independence, the power to
denounce the treaty would be of no importance, for Austria
would already have lost what she had undertaken to preserve.
This is not, however, the case. The Opinion of the Court
is that the establishment of the régime is calculated to |
threaten that independence, ie. it is only because of the
consequences of the establishment of the proposed régime
that it is relied on as being incompatible with Austria’s
obligations. In this case the right to denounce the treaty
is of importance, because it enables Austria to ward off those
consequences. Should she find that her independence is
imperilled by entering the customs union, she can always
avoid that danger by denouncing the treaty.

This examination of the various provisions of the Vienna
Protocol leads the undersigned to the conclusion that none
of its provisions, when considered individually, are inconsistent
with the maintenance of Austria’s position as a separate and
independent State.

The numerous restrictions on Austria’s liberty of action
‘resulting from the Treaty of Saint-Germain are well known:
so are those imposed in 1922 by Protocols Nos. II and III
at the time of the Austrian Reconstruction scheme. They
affected Austria in matters military, financial or economic,
which touch most closely on the national sovereignty. None
of them were reciprocal in character. Yet they were all
regarded as compatible with Austria’s sovereignty and inde-
pendence. <A fortiori it seems to follow that a customs
régime, such as that proposed in the Vienna Protocol,
organized on a basis of parity and reciprocity, does not
prejudice the independence of Austria.

For these reasons, the undersigned are of the opinion that
a régime established between Germany and Austria on the
basis and within the limits of the principles laid down by
the Protocol of March 19th, 1031, would be compatible both

53
DISSENTING OPINION 87

_ with Article 88 of the Treaty of Saint-Germain and with
Protocol No. I signed at Geneva on October 4th, 1922. |

Hd

)

) F.. B. KELrLoGc.

) ROLIN-JAEQUEMYNS.
» -) Cectt J. B. Hurst.
) W. SCHÜCKING.

) v. EYSINGA.

) Wane CHUNG-HUI.

54
